EXHIBIT 10.1 AGREEMENT OF SALE AGREEMENT OF SALE made this 1st day of November 2007, between Lori Owens of 5000 State Line Road, Kansas City, Missouri. MO 66206 ("Seller"), and Semper Flowers, Inc of 1040 First Avenue, Suite 173, New York. NY 10021 ("Purchaser"). 1.Agreement to Sell.Seller agrees to sell, transfer and deli­ver to Purchaser, and Purchaser agrees to purchase, upon the terms and conditions hereinafter set forth, the total issued and outstanding shares of the capital stock of Absolute Florist, Inc, a corporation organized under the laws of Missouri (the "Corporation"), said shares constituting all of the authorized and issued shares of the Corporation (the "Shares"). 2.The Assets of the Corporation.It is the understanding of the parties that the Corporation is the owner of the following assets (the "Assets"): (a)the books and records of the business; and (b)the goodwill of the business (the "Goodwill"). 3.Purchase
